ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition seeking a temporary suspension of respondent Kim L. Hanson from the practice of law pending final disposition of disciplinary proceedings against respondent; and
WHEREAS, the Director set out sufficient grounds for such a suspension and there has been no answer by respondent,
IT IS HEREBY ORDERED that respondent Kim L. Hanson is temporarily suspended from the practice of law pending final disposition of disciplinary proceedings.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice